Case 1:17-md-02800-TWT Document 1202-1 Filed 03/23/21 Page 1 of 3




                  EXHIBIT 1
        Case 1:17-md-02800-TWT Document 1202-1 Filed 03/23/21 Page 2 of 3




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

 In Re: Equifax Inc. Customer Data         Case No. 1:17-md-02800-TWT
 Security Breach Litigation
                                           CONSUMER ACTIONS

                                           DECLARATION OF JENNIFER M.
                                           KEOUGH REGARDING
                                           CORRESPONDENCE FROM
                                           ROBERT JOSEPH WHITEMAN, JR.




 I, JENNIFER M. KEOUGH, declare as follows:

        1.   I am the Chief Executive Officer (“CEO”) of JND Legal Administration

LLC (“JND”), the company appointed to serve as the Settlement Administrator in this

case.    This Declaration is based on my personal knowledge, as well as upon

information provided to me by experienced JND employees and counsel for the

Plaintiffs and Defendants.

        2.   I previously filed a Declaration Regarding Proposed Administration

Program, dated July 22, 2019, Docket No. 739-6, and a Supplemental Declaration

Regarding Implementation of Settlement Administration Program, dated December

5, 2019, Docket No. 900-4. This additional Declaration addresses correspondence to

the Court from Robert Joseph Whiteman, Jr. (“Mr. Whiteman”) (Docket No. 1199).




                                     -1-
      Case 1:17-md-02800-TWT Document 1202-1 Filed 03/23/21 Page 3 of 3



      3.    JND has received several inquiries from Mr. Whiteman, starting with his

first correspondence to us in April 2020. JND previously sent him a Settlement Notice

and responded to an inquiry that was received from him on January 27, 2021.

      4.    Mr. Whiteman expressed disappointment in his letter that he has not yet

been compensated under the Settlement.        However, the Effective Date of the

Settlement has not yet been triggered because appeals challenging this Court’s final

approval of the Settlement remain pending. (See Settlement Agreement, ¶ 17.1.5,

Docket No. 739-2, at pg. 34-35). No payments may be made under the Settlement,

and no Settlement benefits can begin (such as credit monitoring and identity

restoration services) until those appeals are resolved. JND explained this to Mr.

Whiteman in our response to his January 27, 2021 inquiry.

      5.    JND will continue to assist claimants such as Mr. Whiteman and respond

to Settlement questions.

       I declare under penalty of perjury under the laws of the United States of

America that the foregoing is true and correct.

       Executed on March 23, 2021 in Seattle, Washington.




                                             JENNIFER M. KEOUGH




                                      -2-
